TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00353-CV
NO. 03-11-00367-CV
NO. 03-11-00375-CV


In re Floyd Pleasant Tarvin IV




ORIGINAL PROCEEDINGS FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

	Relator Floyd Pleasant Tarvin IV filed several petitions for writ of mandamus, all
complaining of difficulty getting hearings set in his underlying lawsuits.  See Tex. R. App. P. 52.8. 
Since Tarvin filed his petitions, the trial court has held a hearing on all three cases, essentially
granting Tarvin the relief he sought via mandamus.  We therefore dismiss the petitions for writ of
mandamus as moot.

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Rose and Goodwin
Filed:   November 9, 2011